Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the amendments and arguments filed by applicant on 05/23/22. 
Claims 1-2, 4, 6-14, 16, 18-21, 23, and 25-27 are amended
Claims 3, 5, 15, 17, 22, 24 and 28 are cancelled
No claims are added
Claims 1-2, 4, 6-14, 16, 18-21, 23, 25-27 are pending

Notice of Allowance


112 Rejection - Withdrawn

Independent Claims 1-2, 4, 6-14, 16, 18-21, 23, 25-27 have been amended in this most recent filing to overcome the previously made rejection under 35 U.S.C. 112 (b) or 2nd paragraph.
Please see the Remarks dated 05/23/22 and 01/04/22, especially on pages 9-10 and 10-11 from applicants why the 112 rejection is overcome. Please see interview summary dated May 19, 2022 for details.

101 Rejection - Withdrawn
In the most recent filings, applicants have amended independent claims 1, 13 and 20. 
In light of the amendments, the claims overcome previously made rejection under 35 U.S.C. 101 for the following reasons: 
“non-intrusively searching, by one or more processors, for information that is indicative of a relationship between the first company and the one or more vendors; 	
combining first information corresponding to a website attributable to a first vendor of the one or more vendors and second information corresponding to the first company to generate a candidate universal resource locator (URL), where the first vendor and the first company are different entities; and 
determining if the candidate URL resolves to a website of the first vendor; 
in response to the candidate URL resolving to a valid website of the first vendor: 	
determining a cybersecurity posture for the first vendor; and 
adjusting, by the one or more processors, a cybersecurity risk score of the first company based, at least in part, on the determined cybersecurity posture for the first vendor; and 
outputting, subsequent to the adjusting, the adjusted cybersecurity risk score of the first company to a graphical user interface.”
Please see the Remarks dated 05/23/22, especially on pages 9-10 from applicants why the 101 rejection is overcome are persuasive.
The above limitations in independent claims 1, 13 and 20 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically commercial/ legaI interactions, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103 – Withdrawn
	The following is an examiner's statement for allowance:
None of the references cited - Banerjee; Anirban et al. (US 2010/0186088), Mauseth; Michael Jon et al. (US 2008/0270209), CHITNIS; UPENDRA et al. (US 2009/0210419), Otey; Matthew Eric et al. (US 8,595,240), Meyers, JR.; David Lloyd et al. (US 2015/0154156) and Fox; Barbara Ann (US 2011/0035287) show:
“non-intrusively searching, by one or more processors, for information that is indicative of a relationship between the first company and the one or more vendors; 	
combining first information corresponding to a website attributable to a first vendor of the one or more vendors and second information corresponding to the first company to generate a candidate universal resource locator (URL), where the first vendor and the first company are different entities; and 
determining if the candidate URL resolves to a website of the first vendor; 
in response to the candidate URL resolving to a valid website of the first vendor: 	
determining a cybersecurity posture for the first vendor; and 
adjusting, by the one or more processors, a cybersecurity risk score of the first company based, at least in part, on the determined cybersecurity posture for the first vendor; and 
outputting, subsequent to the adjusting, the adjusted cybersecurity risk score of the first company to a graphical user interface.”
During the interview held on 07/16/21, applicants argued that the prior art of record does not show the above claim limitations. Similarly, prior art does not show independent claims 1, 13, and 20. 
Please see the Remarks dated 07/16/21, especially on pages 12-13 from applicants why the 103 rejection is overcome are persuasive.
Even though, Banerjee shows abstract, [0004]: where the first input includes URL for a webpage.  Further, Banerjee shows website registration date and entity name check, it also shows checking for the name of the company that owns the site [0133]. The company that owns the website or URL reads on the "company" in the claim. Further, in [0081]-[0082] of Banerjee shows checking of links for advertisements on the website. Here, the entity that provides these advertisements for its products or services may read on "first vendor" in the claim. However, the reference does not show the above claim limitations.
Mauseth shows “first vendor” at least in Fig. 1, [0031]. Further, [0198]-[0207] where Mauseth shows “hosting provider”. However, the reference does not show the above claim limitations.
Chitnis shows in [0032]: generating home pages for each company name, [0033]-[0035]: shows scraping and ranking candidate match with the home page match. However, the reference does not show the above claim limitations.
Otey shows “graphically depicts” at least in Fig. 1 and Fig. 3, Col. 4, lines 4-19m col. 7, lines 5-26. For instance, Otey shows in col. 7, lines 5-26: “In some cases, the features can also be associated with a second score indicating the feature is a bad feature.  For example, a certain domain can be associated with spyware and if a web page is associated with that feature, the feature can be given an initial second score indicating it is a bad feature.” However, the reference does not show the above claim limitations.
Myers shows “in which the second information is followed by the first information, and wherein the second information is separated from the first information by a period” at least in FIG. 2A, par 40 – FIG. 2A shows URL as https://company.cloudstorageprovider.com. However, the reference does not show the above claim limitations.
Fox in [0109]: which shows social media and digital footprints, [0169], [0213], [0243], [0231], [0353], [0409]. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
(US 2017/0346839) Peppe; Brett C. et al. This reference is similar to the present claims since it is concerned with discovering vector attacks, Peppe uses digraphs to determine vulnerabilities and threats (see Fig. 9, and [0097]-[0102]). However, Peppe does not show "combining, by one or more processors, first information and second information to generate a set of candidate universal resource locators (URLs) associated with a first vendor, wherein, for each candidate URL in the set of candidate URLs, the first information corresponds to a website attributable to a first vendor the second information corresponds to the first company, wherein the first vendor and the first company are different entities".
(US 2015/0256556) KAMINSKY; Daniel. This reference is similar to the present claims since it is concerned with validation of a true browsing user on a website. In [0013]: shows validating the integrity (i.e. validity, safety, or security) of a given website or image displayed on a user's screen. [0030]: shows to identify clear opportunities in transaction security and easily identify targets, threats, the general origin of attacks, the amount of relative risk that accompanies each vulnerability, and the most urgent cyber security weaknesses in the institution's transactions. However the reference does not explicitly show "combining, by one or more processors, first information and second information to generate a set of candidate universal resource locators (URLs) associated with a first vendor, wherein, for each candidate URL in the set of candidate URLs, the first information corresponds to a website attributable to a first vendor the second information corresponds to the first company, wherein the first vendor and the first company are different entities".
(US 20010037253), Kensey, Lanard M. Secure format system for carrying out on-line purchasing of products. Here, particularly refer to at least [0021], [0026]-[0031]. However, the reference does not show the above claim limitations.
(US 2005/0114484), Wilson, Richard Phillip et al. System and method for extensions to the current Domain Name System which include top level domains that create more available domain names. Here, particularly refer to at least [0011], [0025], [0054]. However, the reference does not show the above claim limitations.
(US 2006/0218151) Adelman; Warren et al. Use of a database storing domain names and business operational areas. Here, particularly refer to at least [0007], claims 1-7. However, the reference does not show the above claim limitations.
(US 2008/0270203) Holmes; Robert et al. Assessment of Risk to Domain Names, Brand Names and the Like. Here, particularly refer to at least [0117], claims 1, 22, 23-25. However, the reference does not show the above claim limitations.
(US 2009/0171678) Zimmerman; Michael et al. PROTECTING DOMAIN NAMES FROM UNDESIRED TRANSFER. Here, particularly refer to at least [0004], claims 5, 10. However, the reference does not show the above claim limitations.
(US 2009/0234812) Gupta; Narendra et al. Using web-mining to enrich directory service databases and soliciting service subscriptions. Here, particularly refer to at least [0031], claims 4 and 14. However, the reference does not show the above claim limitations.
(US 2015/0039599), Carroll; James et al. METHODS AND SYSTEMS FOR RECOMMENDING TOP LEVEL AND SECOND LEVEL DOMAINS. Here, particularly refer to at least [0133]-[0143], [0150]-[0169]. However, the reference does not show the above claim limitations.

NPL Reference:
Reference Gitlab. Date: 09/06/2016: https://about.gitlab.com/blog/2016/09/06/resolving-merge-conflicts-from-the-gitlab-ui/ shows merge conflicts happen when you merge branches that have competing commits, and Git ... For more information, see "Resolving a merge conflict on GitHub”. However, the reference does not show the claim limitations above.

Foreign Reference:
Reference Amaya Calvo et al. (EP 2611106 A1) shows in comprises a fake credential distributor (100) for automatic creating a set of valid but fake credentials to access website of the service provider and for distributing set of fake credentials to multiple predefined websites. A fake user database (400) has a set of fake credentials and a real-time monitor (300) is connected between any possible user connection (10, 10') to webpage and the service provider (500) for real-time monitoring any user login attempt from any origin network location to the website. However, the reference does not show the claim limitations above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 13, and 20, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
(US 20010037253), Kensey, Lanard M. Secure format system for carrying out on-line purchasing of products. Here, particularly refer to at least [0021], [0026]-[0031].
(US 2005/0114484), Wilson, Richard Phillip et al. System and method for extensions to the current Domain Name System which include top level domains that create more available domain names. Here, particularly refer to at least [0011], [0025], [0054].
(US 2006/0218151) Adelman; Warren et al. Use of a database storing domain names and business operational areas. Here, particularly refer to at least [0007], claims 1-7.
(US 2008/0270203) Holmes; Robert et al. Assessment of Risk to Domain Names, Brand Names and the Like. Here, particularly refer to at least [0117], claims 1, 22, 23-25.
(US 2009/0171678) Zimmerman; Michael et al. PROTECTING DOMAIN NAMES FROM UNDESIRED TRANSFER. Here, particularly refer to at least [0004], claims 5, 10.
(US 2009/0234812) Gupta; Narendra et al. Using web-mining to enrich directory service databases and soliciting service subscriptions. Here, particularly refer to at least [0031], claims 4 and 14.
(US 2015/0039599), Carroll; James et al. METHODS AND SYSTEMS FOR RECOMMENDING TOP LEVEL AND SECOND LEVEL DOMAINS. Here, particularly refer to at least [0133]-[0143], [0150]-[0169].
NPL Reference:
Reference Gitlab. Date: 09/06/2016: https://about.gitlab.com/blog/2016/09/06/resolving-merge-conflicts-from-the-gitlab-ui/ 
Foreign Reference:
Reference Amaya Calvo et al. (EP 2611106 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624